Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 07/15/2022
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0338688 (Nason et al.) in view of U.S. Patent Publication Number 2015/0032157 (Dooney, Jr. et al.) and U.S. Patent Publication Number 2003/0130694 (Bojarski et al.)
Regarding claims 14, 24-26 Nason et al. discloses as shown in Figures 7-18. a method of securing a first body in relative position to a second body, the method comprising the steps of: providing a suture system comprising a length of suture (suture 34, see paragraph  [0055]) with a pair of free limbs positioned through an all suture anchoring body (all suture 8, see paragraph [0055]); forming a first single hole (hole through soft tissue 36 through which suture 34 passes, shown in Figure 9, see paragraph [0055]) through a first proximal body (soft tissue) and a second single hole (top opening of bone tunnel 28, see paragraph [0055] and Figure 7) through an adjacent second distal body (bone, see paragraph [0055]), wherein the first hole and the second hole are in alignment, positioning the anchoring body on a distal surface (bottom surface of bone tunnel 28 is distal to top surface of bone) of the second distal body; passing the free limbs from the anchoring body through the second hole in the second distal body and to and through the first hole of the first proximal body; see Figures 8-10;
Nason et al. fails to disclose forming the first and second holes involves drilling, and passing the free limbs through an all suture flexible backstop, moving the flexible backstop distally along the length of suture to a proximal surface of the first proximal body, and pulling the free limbs to position the flexible backstop in a deployed configuration.
	Dooney, Jr. et al., from the same filed of endeavor teaches a similar method of securing a first both relative position a second body as show in Figure 1, where the method includes the step of passing free limbs (one free limb is considered to be approximately the portion of suture 30 which extends from blind hole 12a and through 2 of the four attachment points 71 of flexible material 70, the other free limb is considered to be approximately  portion of suture 30 which extends from the free end 30a through the other 2 of the four attachment points of flexible material 70) through an all suture flexible backstop (flexible material 70 disclosed as a piece of suture and thus necessarily all suture, see paragraph [0022]), moving the flexible backstop distally along the length of suture to a proximal surface of the first proximal body, and pulling the free limbs to position the flexible backstop in a deployed configuration, wherein the flexible backstop has a longitudinal axis and two ends positioned in opposite directions along the longitudinal axis in an undeployed configuration. wherein the two ends of the flexible backstop are positioned in the same direction in a deployed configuration, wherein the flexible backstop has a longitudinal axis and wherein the step of pulling expands the flexible backstop in a direction perpendicular to the longitudinal axis, for the purpose of allowing knotless tensioning of the suture while holding the first proximal body in place. See Figures 3-5 and abstract and paragraphs [0025], [0033].	

    PNG
    media_image1.png
    680
    471
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Nason to include the passing the free limbs through an all suture flexible backstop, moving the flexible backstop distally along the length of suture to a proximal surface of the first proximal body, and pulling the free limbs to position the flexible backstop in a deployed configuration taught by Dooney, Jr. et al.  in order to allow for knotless tensioning of the suture while holding the first proximal body in place
	To be clear, Nason specifically contemplates using a knotless technique in paragraph [0016].
	Bojarski et al., from the same field of endeavor teaches a similar method as shown in Figure 1 where the step of forming a first and second single hole is done by drilling. See paragraph [0020].
	
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Nason in view of Dooney, Jr. et al. to substituting the method of forming the holes such that they were formed by drilling because it would only require the simple substitution of one known alternative means for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 14, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0130694 (Bojarski et al.), U.S. Patent Publication Number 2015/0032157 (Dooney, Jr. et al.) 
Regarding claims 14, 15, 19 Bojarski et al. discloses as shown in Figures 1, 2 a method of securing a first body in relative position to a second body, the method comprising the steps of: providing a suture system comprising a length of suture (suture 30, see paragraph  [0081]) with a pair of free limbs (shown in annotated Figure 2) positioned through an anchoring body (fastener 20, see paragraph [0081]); drilling a first single hole (hole through soft tissue, e.g., tendon, ligament, or cartilage 10) through a first proximal body (10) and a second single hole (top opening of channel in bone, see paragraph [0020]) through an adjacent second distal body (bone, see paragraph [0055]), wherein the first hole and the second hole are in alignment, positioning the anchoring body on a distal surface (bottom surface of channel in bone is distal to top surface of bone) of the second distal body; passing the free limbs from the anchoring body through the second hole in the second distal body and to and through the first hole of the first proximal body; see Figures 1, 2, 22-25; passing the free limbs through a suture flexible backstop (retainer 25, see paragraph [0081]), moving the flexible backstop distally along the length of suture to a proximal surface of the first proximal body, and pulling the free limbs to position the flexible backstop in a deployed configuration, the step forming a knot (a slip knot 35, see paragraph [0081]) in the length of suture proximal the flexible backstop. See paragraph [0081].

    PNG
    media_image2.png
    390
    371
    media_image2.png
    Greyscale

Bojarski fails to disclose the anchoring body is all suture and the flexible backstop is all suture.
Dooney, Jr. et al., from the same filed of endeavor teaches a similar method of securing a first both relative position a second body as show in Figure 1, where the anchoring body (anchor 50, see paragraph [0043]) is all suture and a flexible backstop (flexible material 70, see paragraph [0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Bojarski by substituting the anchoring body and flexible backstop disclosed by Bojarski for the anchoring body and flexible backstop disclosed by Dooney, Jr. et al. because it would only require the simple substitution of known alternative configuration for another to produce nothing but predictable resuts.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0338688 (Nason et al.) in view of U.S. Patent Publication Number 2015/0032157 (Dooney, Jr. et al.) and U.S. Patent Publication Number 2003/0130694 (Bojarski et al.)
as applied to claim 14 above, and further in view of U.S. Patent Publication Number 2014/0257382 (McCartney et al.)
Regarding claim 18, Nason discloses wherein the step of passing the free limbs through a flexible backstop, which extends along a longitudinal axis and has two ends positioned in a first direction in an undeployed configuration. See Figures 7-18.
Stone fails to disclose the steps of: inserting the free limbs through a pair of loading loops;  and pulling the loading loops through the flexible backstop. 
McCartney et al., from the same field of endeavor teaches a similar method that includes a similar step of passing limbs of a suture wherein the method includes the step of inserting the free limbs through a pair of loading loops; and pulling the loading loops. See paragraph [0032].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Nason to include the loading loop in order to direct the location of one limb which it is pulled through the flexible backstop.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Nason to include a second loading loop and the step of pulling the loading loops through the flexible backstop because it would only require the duplication of parts. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0130694 (Bojarski et al.), U.S. Patent Publication Number 2015/0032157 (Dooney, Jr. et al.)  as applied to claim 20 above, and further in view of U.S. Patent Publication Number 2011/0054627 (Bear)
Regarding claim 23, Bojarski et al. fails to disclose the bone is a metacarpal.
Bear, from the same field of endeavor teaches a method wherein the method of tissue repair includes the step of implanting an anchor in the metacarpal for the purpose of treating arthritis near the metacarpal. See paragraph [0036].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Bojarski et al. such that the bone was a metacarpal as taught by Bear in order to treat treating arthritis near the metacarpal.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14, 15, 18, 19, 23-26 have been considered but are moot because they do not apply to the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771